NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM CHAPMAN,                                No.    19-16613

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02662-JAM-CKD

 v.
                                                MEMORANDUM*
SACRAMENTO COUNTY DISTRICT
ATTORNEY’S OFFICE; ANN MARIE
SCHUBERT, District Attorney, Sacramento
County,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      California state prisoner William Chapman appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that California

Penal Code § 1405 violates his right to procedural due process. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118

(9th Cir. 2012). We affirm.

      The district court properly dismissed Chapman’s action because Chapman

failed to allege facts sufficient to state a plausible claim. See Dist. Attorney’s

Office v. Osborne, 557 U.S. 52, 69 (2009) (a state’s procedures for post-conviction

relief can violate procedural due process if they “offend[] some principle of justice

so rooted in the traditions and conscience of our people as to be ranked as

fundamental, or transgress[] any recognized principle of fundamental fairness in

operation” (citation and internal quotation marks omitted)); Morrison v. Peterson,

809 F.3d 1059, 1067-69 (9th Cir. 2015) (rejecting facial challenge to § 1405’s

“reasonable probability” and “chain of custody” requirements); Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally

construed, a plaintiff must allege facts sufficient to state a plausible claim).

      To the extent Chapman alleges errors by the state court during his criminal

prosecution or during the adjudication of his post-conviction § 1405 motions, we

do not consider those contentions because they are outside the scope of this appeal.

      The district court did not abuse its discretion by denying leave to amend

because amendment would have been futile. See Leadsinger, Inc. v. BMG Music

Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (setting forth standard of review and


                                           2                                       19-16613
explaining that futility is a basis for denying leave to amend).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Chapman’s motion for oral argument (Docket Entry No. 6) is denied.

      AFFIRMED.




                                          3                                 19-16613